Citation Nr: 1714785	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bladder and/or kidney disorder, to include as due to an undiagnosed illness or other qualifying chronic disability.

2.  Entitlement to an increased initial rating for gastritis, rated as noncompensable prior to August 14, 2014, and as 10 percent from August 14, 2014.

3.  Entitlement to an initial rating in excess of 20 percent for lateral instability of the right knee, prior to November 17, 2011.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee, prior to November 17, 2011.

5.  Entitlement to a rating in excess of 30 percent for status post right knee arthroplasty, from January 1, 2013 to April 3, 2013.

6.  Entitlement to a rating in excess of 60 percent for status post right knee total arthroplasty from April 4, 2013.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April to July 1985, and on active duty from March 1986 to February 2006.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a January 2013 rating decision, the RO granted service connection for a right total knee replacement, thereby subsuming and replacing the Veteran's prior ratings for right knee instability and limitation of motion with a new rating for arthroplasty.  A 100 percent rating was assigned from November 17, 2011 to December 31, 2013.  A 30 percent rating was assigned from January 1, 2013.  In a February 2014 rating decision, the RO increased the Veteran's post-convalescence rating for his right knee to 60 percent, effective April 4, 2013.  

In an April 2015 rating decision, the RO increased the Veteran's rating for his gastritis to 10 percent, effective August 14, 2014.

As higher ratings for the disabilities are available prior to and from these dates, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The claims have been characterized accordingly on the title page.

In January 2016, the Board issued a decision granting service connection for carpal tunnel syndrome of the right and left wrists.  The Board remanded the remaining claims for service connection for the claimed kidney disorder and bladder disorder, as well the claims for increased ratings for gastritis and right knee disabilities to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

Given the Veteran's similar contentions regarding the claimed bladder and kidney disorders-as discussed below in greater detail-the Board has combined this issue, as noted on the title page.


FINDINGS OF FACT

1. The Veteran served in Southwest Asia during the Persian Gulf War. 

2.  Hematuria and dysuria became manifest to at least a degree of 10 percent prior to December 31, 2016.

3.  Prior to and from August 14, 2014, the Veteran's gastritis has been manifested by persistently recurrent epigastric distress with regurgitation, nausea, vomiting and digestive pain, productive of considerable impairment of health.

4.  Prior to November 17, 2011, right knee instability was no more than moderate.  

5.  Prior to November 17, 2011, right knee disability was manifested by painful motion; flexion is better than 45 degrees and extension is full.

6.  From January 1, 2013, status post right knee total arthroplasty has been manifested by chronic residuals of left knee replacement with severe painful motion or weakness in the affected extremity.
CONCLUSIONS OF LAW

1. Hematuria and dysuria are due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2016).

2.  The criteria for an initial 30 percent for gastritis, prior to and from August 14, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§, 3.102, 4.114, Diagnostic Code 7346 (2016).

3.  Prior to November 17, 2011, the criteria for an intial rating in excess of 20 percent for right knee instability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  Prior to November 17, 2011, the criteria for an intial rating in excess of 10 percent for right knee limitation of flexion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

5.  From January 1, 2013 to April 3, 2013, the criteria for a 60 percent rating for status post total right knee arthroplasty were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

6.  From April 4, 2013, the criteria for a 60 percent rating for status post total right knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

With respect to the remaining claims, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claims for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA records-to include records obtained pursuant to the Board's January 2016 remand-and pertinent private treatment records, as well as Social Security Administration (SSA) records, also obtained pursuant to the Board's remand instructions.

The Veteran was also afforded various examinations as to the disabilities on appeal, including in 2016 following the Board's remand.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

In finding the examinations adequate, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  For the period prior to November 17, 2011, the Veteran was afforded an examination in 2007 that includes passive range of motion, and examinations from this period also include testing of the left knee.  A remand for an addendum opinion would be futile as the examiner cannot go back in time to reassess any range of motion that may be lost. With respect to the periods from January 1, 2013, as the Board is assigning the maximum rating herein, the Board finds no prejudice to the Veteran.  Accordingly, remand for an additional Correia-compliant examination is not warranted.

Moreover, given the foregoing, the AOJ has complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a bladder and/or kidney disorder, as he had had difficulties with painful urination, hematuria, and nocturia since his service in the Persian Gulf.
	
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes cardiovascular-renal disease. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

 A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317 (a)(1)(ii). In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons are competent to report objective signs of illness. Id.   

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(3), (4).

As a threshold issue, it is undisputed that he served in Southwest Asia from January 1991 to April 1991. Accordingly, he is a "Persian Gulf" veteran within the meaning of § 3.317.

The Veteran's service treatment records reflect that he was seen in 1997 with a history of microscopic hematuria, with no history of urinary tract infection, sexually transmitted disease, gross hematuria, or prior genitourinary history.

A Gulf War Illness survey from October 2000 reflects that the Veteran endorsed memory loss, chest pain, shortness of breath, loss of smell and nervousness following his Gulf War service; however, urinary or kidney symptoms were not reported at that time.

The Veteran endorsed frequent or painful urination on periodic report of medical history in May 2004.  A comment to this report notes pain with urination.  No related abnormalities were noted on periodic examination at that time.

The Veteran denied kidney stone or blood in urinary, and frequent or painful urination on report of medical history in June 2005.  No related abnormalities were found on discharge examination at that time.  

In July 2005, the Veteran was seen with complaint of dysuria (pain with urination) and blood in urine with a past history of blood in the urine.  

Following service, on treatment at Martin Army Community Hospital at Fort Benning in June 2006, the Veteran endorsed urethral burn and intermittent hematuria.  He was assessed with pain during urination (dysuria) and blood in the urine.  He was referred for urology consult and uroflow studies, after which a provisional diagnosis of blood in the urine was noted, and an assessment of pain with urination (dysuria) was indicated.  Renal ultrasound was negative, and there were no relevant laboratory findings. 

A September 2006 VA treatment report reflects that the Veteran complained of nocturia 2 to 3 times nightly for "quite a while."  He had been seen by urology in the past secondary to painful burning intercourse with hematuria since 1991.  A history of nocturia/hematuria was indicated.

A June 2007 VA treatment records reflects the Veteran's report of burning with urination and erection.  

Continued outpatient reports from Martin Army Community Hosptial include blood in urine in the problems list.

On VA QTC bladder and kidney examinations in May 2016, the Veteran reported that he had burning with urination that started after returning from the Gulf War.  He claimed to have noticed blood in urine in the past, which had occurred since 1990 and was intermittent.  He denied any kidney dysfunction or bladder/kidney stones.   While he was not on current treatment, the Veteran reported that he took antibiotics and pain medication in the past. 

The examiner found no objective evidence of a chronic condition.  No bladder or kidney diagnosis was assigned.

Under the provisions of 38 C.F.R. § 3.317(b) hematuria and dysuria may be signs or symptoms (the list is not a limiting one) due to an undiagnosed disability.  Based on a review of the medical evidence, the Board finds that no medical professional has been able to connect the Veteran's hematuria or dysuria to an underlying disease or injury (despite providing a "diagnosis" of hematuria and dysuria); in other words, the underlying pathology of the hematuria is unknown.  The 2016 VA clinician examined the Veteran, considered his history, and remarked that the Veteran has a history of subjective hematuria.  Various diagnostic tests were performed but no diagnosis was indicated.  Previous VA and other treatment providers have assessed dysuria and hematuria, but no cause has been identified.  As no medical professional has been able to attribute the hematuria and dysuria to a disability, the Board finds that the Veteran's hematuria and dysuria can be classified as an undiagnosed illness for purposes of § 3.317.

Furthermore, the Veteran has given competent and credible lay statements as to the nature, onset, and frequency of his hematuria and dysuria, as beginning shortly after service in the Persian Gulf (and as noted in service treatment records) with intermittent episodes thereafter.  He has thus shown objective indications of a chronic disability, despite the 2016 VA examiner's findings.  See Gutierrez, 19 Vet. App. at 8-9.

With regard to whether the Veteran's hematuria and dysuria has become manifested to a degree of ten percent or more, the Board notes that the rating schedule does not provide a specific diagnostic code for hematuria or dysuria. However, when rating, the hematuria and dysuria may be rated by analogy to ratings of the genitourinary system under 38 C.F.R. § 4.115a.

Based on the evidence of record, and resolving any doubt in favor of the Veteran, for purposes of this adjudication, the Board finds that the Veteran's symptoms approximate at least a compensable rating under the appropriate diagnostic code evaluating urinary tract infection.  See 38 C.F.R. § 4.115a.

Pursuant to 38 C.F.R. § 4.115a, a compensable (10 percent) rating for urinary tract infection involves long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  The Veteran is not undergoing drug therapy nor has he been hospitalized for his hematuria or dysuria.  However, the evidence shows that the Veteran has intermittent hematuria and dysuria for which he has undergone workup on a few occasions from 2005 to 2007, which, to date, has been shown to manifest without cause. Thus, the Veteran has monitored and managed his hematuria with frequent, regular visits to the doctor for laboratory and diagnostic studies during the course of the appeal period.  Affording the Veteran the benefit of the doubt, the Board finds that his signs and symptoms of hematuria and dysuria has manifested to at least a compensable degree for purposes of adjudication.

 Accordingly, service connection will be granted pursuant to § 3.317.

III.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disabilities on appeal have already been assigned.  The Board will accordingly discuss the propriety of the ratings assigned at each stage.

A. Gastritis

The Veteran contends that he is entitled to an increased initial rating for his service-connected gastritis.

The Veteran's gastritis is rated as noncompensable and 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this code, hiatal hernia is assigned a 30 percent rating when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating contemplates pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

On VA QTC examination prior to the Veteran's discharge in September 2005, the Veteran reported that he had the condition since 2000.  It did not affect his general body health or weight.  He had heartburn and epigastric pain.  The symptoms occurred intermittently and as often as twice per week, with each occurrence lasting 2 hours.  The number of attacks within the past year was 100.  He indicated that greasy and spicy foods caused these symptoms.  Current treatment was antacid and antibiotics.  There was no functional impairment resulting from the condition.  After physical examination and upper gastrointestinal series diagnostic studies, the examiner diagnosed gastritis.  The examiner noted that the condition did not cause anemia or malnutrition.

A June 2006 treatment report from the Martin Army Community Hospital notes that the Veteran denied gastrointestinal symptoms such as nausea, vomiting, abdominal pain, and diarrhea.

On VA examination in May 2007, the Veteran complained of heartburn associated with nausea sensation without vomiting.  Usually, he experienced this heartburn 30 minutes after ingestion of food, including hot and spicy foods-though at times, he awoke with acid reflux as well.  His symptoms were exacerbated by lying down or bending over, and his acid indigestion responded fairly somewhat to antacids.  He had undergone endoscopy and was placed on Prilosec.

The examiner diagnosed gastroesophageal reflux disease (GERD).  He found that the disability's effects, including heartburn, caused problems with significant effects on employment such as decreased concentration, weakness or fatigue, and pain.

A June 2007 VA treatment report reflects an impression of worsening GERD after the Veteran complained of increased gastric burning, especially at night.

The Veteran underwent upper gastrointestinal series in June 2007, which indicated sliding hiatal hernia with GERD up to the distal one-third of the esophagus, without evidence of chronic peptic esophagitis.

Treatment records from Fort Benning dated in 2011 also reflect no complaint of nausea, vomiting, abdominal pain, or diarrhea.

A February 2013 report reflects that the Veteran's denied decrease in appetite, dysphagia, pain on swallowing, heartburn, nausea, vomiting, hematemesis, abdominal pain, blood per rectum, diarrhea, and constipation.  

On VA examination in August 2014, the Veteran reported that he had been diagnosed with GERD and hiatal hernia.  He indicated that he last underwent upper gastrointestinal series (barium swallow) in 2007, which revealed GERD and hiatal hernia.  The Veteran stated that he had daily burning to the substernal area, coughing, and regurgitation during the night and day.  He was taking Nexium daily, but continued to experience symptoms of GERD.

The examiner noted that the following signs and symptoms applied to his condition:  persistent recurrent epigastric distress, dysphagia, reflux, regurgitation, substernal pain, and sleep disturbance caused by reflux.  The symptoms recurred more than 4 times per year, and generally lasted less than a day at a time.  Nausea episodes occurred 4 or more times per year, and vomiting occurred 3 times per year.  The average duration of these episodes was less than 1 per day.

The Veteran did not have an esophageal stricture, spasm of the esophagus, or acquired diverticulum of the esophagus.  No other persistent physical findings, complications, conditions, or signs or symptoms were indicated.

On VA QTC examination in May 2016, the Veteran endorsed daily spitting up and a burning sensation in the throat 3 to 4 times per week.  This occurred more so in the early morning, but could also be throughout the day.  The burning sensation was triggered by certain foods.  He took Nexium daily.

The examiner noted that the following signs or symptoms due to GERD:  pyrosis (heartburn), reflux, and regurgitation.  Sleep disturbance, material weight loss, nausea, pain, vomiting, hematemesis, and melena were not indicated.  The Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus. No other pertinent physical findings, complications, or signs or symptoms were indicated. 

The examiner diagnosed GERD, and determined that the disability did not impact the Veteran's ability to work.

Based on the foregoing, the Board finds that a uniform 30 percent rating, but no higher, is warranted for the service-connected gastritis.  In so finding, we note that the evidence has varied regarding the symptoms demonstrated on examination.  However, the Board notes that VA examination reports from 2014 and 2016 reflect symptoms of persistently recurrent epigastric distress, abdominal pain, reflux, regurgitation, nausea, vomiting, and substernal pain, which are shown to be productive of considerable impairment of health.  Previous examinations also disclose heartburn (pyrosis), gastric pain, and nausea.  Accordingly, the criteria for a 30 percent rating under Diagnostic Code 7346 have been more nearly approximated for the entire appeal period prior to and from August 14, 2014.

While consideration was also given to a 60 percent rating, the Board does not find that his overall disability picture warrants such a rating.  In this regard, the Veteran has denied hematemesis on treatment and examination, and neither material weight loss nor melena has been demonstrated.   Other symptoms productive of severe impairment of health have not been shown.  Accordingly, the Board does not find that this disability picture more nearly approximates the criteria for a 60 percent rating requiring severe impairment of health.  Thus, a rating higher than 30 percent under Diagnostic Code 7346 is not warranted, to include under any other potentially applicable diagnostic codes for this disability.

B.  Right Knee

The Veteran likewise contends that he is entitled to increased ratings for his service-connected right knee disability.  

Prior to the Veteran's November 17, 2011 right total knee replacement, the Veteran's right knee was rated as 20 percent disabling for lateral instability of the right knee and 10 percent disability on the basis of limitation of flexion.

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Symptoms associated with the removal of semilunar cartilage warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limitation of extension, impairment of the tibia and fibula, and genu recurvatum.

Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed.  Reg. 59990 (2004).  In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  

Following the Veteran's right total knee replacement, the Veteran was assigned 30 and 60 percent ratings under Diagnostic Code 5055.  This Diagnostic Code provides that prosthetic replacement of the knee joint warrants a 30 percent minimum rating.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40 , 4.45, 4.59.

Period Prior to November 17, 2011

For the period prior to the Veteran's November 2011 right total knee replacement, the pertinent evidence includes a VA QTC examination from September 2005.  On examination, the Veteran endorsed meniscal damage and ligament tear to the right knee and constant pain in the right knee.  Current treatment included steroid injection.  Impairment included decreased flexibility and motion of the right knee, with inability to jump, run, march, squat, kneel, or participate in physical training.

Objectively, the knee joints general appearance was abnormal with finding of healed arthroscopic surgical scars.  Flexion was to 90 degrees with pain beginning at 90 degrees, and extension was to 0 degrees.  Joint functioning was additional limited by pain after repetitive use.  Drawer testing of the right knee was within normal limits.  There was moderate instability on the right with McMurray's test.  X-ray showed severe tricompartmental degenerative changes with almost complete obliteration of the medial compartment.

The examiner diagnosed severe degenerative arthritis of the right knee.  

Treatment records dated in 2006 from Martin Army Community Hospital reflect the Veteran was treated for right knee pain, and underwent steroid injection.

On VA examination in May 2007, the Veteran rated his knee pain an 8 on a scale to 10, with increased pain on flare-up.  Precipitating factors included standing and pain was relieved with pain medication.  He believed that his condition was progressively worsening.  He did not wear an assistive device.  Limitations included inability to stand for more than a few minutes and inability to walk more than a few yards.  Other symptoms included deformity, giving way, instability, pain, stiffness, inflammation, and weakness.  There were no episodes of dislocation or subluxation.  Locking episodes occurred several times a week.  Flare-ups occurred weekly and were severe.  During flare-up, mobility was decreased.

Objectively, gait was normal.  Flexion was to 110 degrees with pain at the endpoint.  Passive range of motion and range of motion against strong resistance were also to 110 degrees.  Upon repetition, flexion was reduced to 108 degrees due to pain.  Extension was to 0 degrees actively and passively.  There was no additional loss of motion on repetitive use.  There was no joint ankylosis.  Crepitus, clicks or snaps, grinding, and instability were noted.  Anterior and posterior cruciate ligament stability was normal.  Medial and lateral collateral ligament stability was abnormal.  There was no patellar or meniscus abnormality.  X-ray revealed advanced degenerative osteoarthritis of the right knee with knee laxity.

The examiner diagnosed advanced degenerative osteoarthritis of the right knee with knee laxity. The disability caused significant impact on work and activities of daily living, including weakness and fatigue, lower extremity pain, and problems with lifting and carrying.  

A January 2008 treatment report from Martin Army Community Hospital at Fort Benning reflects that the Veteran endorsed pain mainly at rest after increased activities and with some twisting motions.  The pain was focused to the medial aspect of the knee.  He admitted to occasional knee swelling without effusion.  He denied locking or buckling.  Objectively, he walked with a slightly antalgic gait.  The right knee was without swelling, effusion, or ecchymosis.  There was mild tenderness to palpation of the medial aspect.  There was significant crepitus with range of motion from 0 to 90 degrees. It was bone on bone with McMurray's examination.  There was palpable (painful) crepitus and shift with valgus stress test.  Lachman's test and varus or valgus laxity were negative.  A provisional diagnosis of osteoarthritis was assigned, and he underwent knee injection.

X-ray of the right knee from January 2008 revealed moderate to extensive degenerative changes involving the knee joint with considerable narrowing of the joint space with bone sclerosis and mild medial subluxation were without femoral condyle.

In February 2008, the Veteran reported some relief of symptoms while wearing a brace.  

A December 2008 VA examination report reflects the Veteran's report that his knee condition was progressively worsening.  He experienced constant pain and stiffness.  He described the pain as sharp if he was sitting wrong or it he was overusing his knees.  He stated that he has an achy pain otherwise.  He experienced increased pain when sitting with his knees flexed for a prolonged period of time, climbing stairs, and walking.  His knee did not buckle, but it did stiffen up and catch.  The knee also swelled.  He took Feldene for pain, which helped but did not totally relieve his pain.  He worse a brace, which provided some stability and took some pressure off of the knee.  He had no incapacitating flare-ups that interfered with his work or daily activity.

Objectively, the Veteran ambulated with a steady gait.  He was able to rise on his heels and his toes.  He had difficulty doing a full squat due to increased pain.  Inspection of the knee revealed that he had a moderate amount of swelling and crepitus on the right knee.  Range of motion was from 0 to 100 degrees with moderate limitation due to pain.  He had some mild mediolateral instability of the right knee.  X-ray revealed moderate patellofemoral and femorotibial osteoarthritis.

The examiner diagnosed osteoarthritis of the right knee, soft tissue swelling of the patella tendon, and degenerative joint disease.

Prior to surgery, the Veteran underwent evaluation in May 2011.  On examination, there was fullness of the knee.  Range of motion was restricted prohibiting the last 10 degrees of extension and flexion to about 115 degrees.  There was gross laxity with testing of the ligamentous structures.  He had crepitus of the patella with range of motion.  X-ray showed marked destructive tricompartmental degenerative arthrosis and a huge osteophyte off of the medial compartment.  There was also arthrosis of the patellofemoral joint and varus deformity.  An impression of marked degenerative arthrosis and varus deformity was indicated.

An October 2011 examination conducted pursuant to the Veteran's claim for SSA disability benefits reflects that the Veteran complained of pain in the right knee and difficulty with walking.  On examination, range of motion of the knee was from 0 to 150 degrees.  There was crepitus with tenderness over the joint line and palpable arthritic changes of the right knee joint.  Right knee strength was 4/5.  Arthritis of the right knee was diagnosed.

Treatment records from St. Francis Hospital reflect that the Veteran underwent total knee replacement in November 2011 for severe degenerative arthrosis of the right knee, following conservative care.

Here, the Veteran's right knee limitation of flexion has been rated as 10 percent disabling.  This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees. 

Under the criteria of Diagnostic Code 5260, the Veteran has not demonstrated the functional equivalent of flexion limited to even 45 degrees, which would warrant a compensable disability rating under these criteria - although the disability has been rated by analogy for a 10 percent rating under this code.  The VA examinations and other treatment records reflect that the Veteran had consistently demonstrated flexion of no worse than 90 degrees.  The Veteran did not describe limitation of flexion to 45 degrees or worse.

The Board has also considered whether a higher/separate rating is warranted on the basis of limitation of extension for this period.  Under the criteria of Diagnostic Code 5261, the Veteran has not demonstrated the functional equivalent of extension limited to 10 degrees in order to warrant a higher disability rating under these criteria.  While pre-operative evaluation in May 2011 notes that extension was limited to the last 10 degrees, VA examinations and other treatment records reflect that the Veteran has consistently demonstrated full extension.  Accordingly, the Board finds that the evidence preponderates against a finding of extension limited to 10 degrees.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, repetitive motion testing on examination did not lead to a noted increase in symptomatology, and the functional equivalent of flexion limited to 30 degrees or extension limited to 10 degrees has not been demonstrated.  Although the Veteran described flares of disability, he did not describe these flares as resulting in the functional equivalent of flexion or extension limited to even a compensable degree under the applicable diagnostic criteria.  Consequently, a higher rating is not warranted on this basis.

While the Veteran's reported episodes of locking and he noted meniscal condition on examination and 2005, dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint were not demonstrated, and Diagnostic Code 5258 is not for application.  

Furthermore, there is no credible evidence of ankylosis, history of removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  

As indicated, a separate rating has already been assigned on the basis of instability and is before the Board at this time.  Under Diagnostic Code 5257, a 20 percent for moderate instability, and a next higher 30 percent rating is assigned for severe instability. The Board finds that the weight of the evidence demonstrates that the Veteran's right knee instability most closely approximated the assigned 20 percent disability rating. In this regard, the Board finds that severe subluxation or lateral instability is not shown.  The Board observes that the Veteran complained of instability of the right knee and wore a brace for increased stability.  Examination reports disclosed abnormal findings on stability testing.  However, on VA examination in September 2005, moderate instability on McMurray's testing was indicated.  On May 2007 VA examination, no episodes of subluxation were indicated.  A January 2008 x-ray disclosed mild medial subluxation.  The December 2008 VA examiner noted mild mediolateral instability.  Accordingly, the Board finds that the disability was no more than moderate.

The Board has considered the Veteran's lay statements regarding the severity of his knee disability.  The Veteran is competent and credible to provide evidence of the symptoms he experienced such as pain, flare-ups, and instability.  However, as discussed above, the Veteran has not described limitation of flexion or extension to the extent warranting a compensable rating under Diagnostic Codes 5260 or 5261 even during flares of disability, or severe instability.  Overall, the Board finds that the objective medical evidence -- which includes range of motion measurement with a goniometer and various instability tests -- is more probative in assigning a rating in accordance with the rating criteria.

Periods From January 1, 2013

On treatment at Martin Army Community Hospital in December 2012, the Veteran endorsed continued anterior knee pain, and remained limited to approximately 90 degrees of flexion.  A post-surgical x-ray from December 2012 reflects postsurgical changes consistent with knee arthroplasty, knee joint effusion, and severe soft tissue swelling in the region of the patellar tendon.

On VA QTC examination in January 2014, the Veteran continued to endorse right knee pain following the replacement.  He described swelling and giving way of both knees.  

Right knee flexion was to 50 degrees, with painful motion beginning at 45 degrees.  Extension was to 0 degrees with pain at 0 degrees.  Upon repetitive range of motion, flexion was to 40 degrees and extension was to 0 degrees.  Functional loss following repetitive use included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran did not have pain to palpation for the joint line or soft tissues of the knee.  Muscle strength testing was 2/5 for right knee flexion and extension.

The examiner was unable to test right knee anterior stability, posterior stability, or medial-lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran had shin splints, though he reported no symptoms.  The Veteran wore a brace constantly.

The examiner observed a scar of the right knee, but indicated that he was not painful or unstable, and did not measure an area greater than 39 square centimeters.

X-ray revealed total right knee prosthesis with small right knee joint effusion.

The examiner diagnosed total knee arthroplasty with lateral instability. She indicated that the condition impacted the Veteran's ability to work in that he had difficulty sitting in a car and driving.  He stated that he had to hold onto things in order to get around.

An August 2014 VA examination report reflects that the Veteran had moderate to severe sharp pain to the bilateral knee area.  He also had stiffness, swelling, giving out, and buckling.  He had flare-ups of the right knee with overexertion and with walking too long.  He had moderate to severe functional impairment in that he was not able to run, jog, climb, kneel, bend, or driving for extended periods of time and had difficulty listing heavy weight. 

Range of motion testing revealed flexion to 65 with pain beginning at 60 degrees.  Extension was to 0 degrees.  The Veteran was unable to perform repetitive range of motion due to pain and decreased range of motion.  Functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability, and disturbance of locomotion.  There was tenderness or pain to palpation for the joint line or soft tissues of the knee.

Strength was 3/5 for right knee flexion and 5/5 for right knee extension.  Anterior and posterior stability testing was 1+, along with medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.   The Veteran wore a brace constantly.  A meniscal condition was not present.  The examiner determined that there were chronic postsurgical residuals consisting of severe painful motion or weakness.  

The examiner also indicated that the Veteran's surgical scar was painful.

The examiner diagnosed postoperative prosthesis of the right knee, right knee degenerative joint disease, and right knee effusion.

On VA QTC examination in May 2016, the Veteran reported that his right knee was worse, and the knee buckled to the point where he had to catch himself from falling.  He wore a brace for support.  He endorsed constant, sharp pain rated a 7-8 on a scale to 10.  He admitted to puffiness and stiffness.  He stated that he had to elevate his knee with 1 to 2 pillows at night for comfort.  Current treatment included ice therapy and a heating pad as needed.  The Veteran also endorsed flare-ups that occurred every day, lasting 4 to 5 hours at a time.  These episodes were described as severe and he reportedly had to lie down during a flare-up.  With respect to functional loss, he indicated that he could not put both knees down evenly on the floor at the same time, and that he was unable to exercise.

Objectively, range of motion testing revealed flexion from 5 to 110 degrees, and extension from 110 to 5 degrees.  The examiner noted that the Veteran provided suboptimal effort.  While pain was noted on examination, he did not result in or cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain with weight bearing or objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing, and it did not result in additional loss of function or range of motion after 3 repetitions. 

The Veteran was not examined after repetitive use over time or during flare-up, and thus the examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  She could not estimate loss of range of motion without directly observing function under these conditions.

Muscle strength was 4/5 for flexion and extension.  There was no muscle atrophy. Ankylosis was not present.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was not indicated.  There was no impairment of the tibia or fibula.  A meniscus condition was also not indicated.

The examiner determined that the Veteran's total knee joint replacement was productive of chronic residuals consisting of severe painful motion or weakness.  While a surgical scar was present, it was not painful or unstable, or measuring an area greater than 39 square centimeters.

The Veteran was noted to use a brace regularly to provide support and decrease buckling of the knee.

There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The examiner diagnosed status post total right knee arthroplasty with residuals.  She noted that the disability caused impact on employment including pain, disability, and decreased range of motion.

VA treatment records throughout this period reflect complaint and treatment of right knee pain and use of a right knee brace.

On June 2014 VA orthopedic consultation, stability testing was negative, and there was a well-healed anterior scar of the right knee.  Range of motion was indicated to be full.  An assessment of total knee arthroplasty with insufficient rehab was indicated.

On VA treatment in February 2016, the Veteran reported that he could only flex the knee to 90 degrees.  Objectively, the examiner note range of motion was consistent with the report, without instability or deformity.  An assessment of failed total right knee arthroplasty was indicated.  Pain management with no revision indicated was noted.  The Veteran underwent right knee injection in February 2016.

Given the foregoing, the Board finds that a 60 percent rating pursuant to Diagnostic Code 5055 for the period from January 1, 2013 to April 3, 2013.  The Board notes that there was no VA examination conducted during this time period.  However treatment records combined with the Veteran's reported post-surgical history reflect consistent problems with pain, weakness, and decreased mobility following his total knee replacement.  When combined with the 2014 VA examiner's findings of chronic postsurgical residuals consisting of severe painful motion or weakness, the Board resolves reasonable doubt in the Veteran's favor and finds that a 60 percent rating is warranted for his period.  

With respect to whether a rating in excess of 60 percent is warranted for either period, the Board observes that an increased 60 percent disability evaluation represents the highest schedular rating possible for the Veteran's right knee for the period from January 1, 2013.  Diagnostic Code 5257 for recurrent subluxation or lateral instability is not one of the identified Diagnostic Codes for rating intermediate degrees of disability under Diagnostic Code 5055.  In this case, however, the Veteran is in receipt of a 60 percent disability rating for chronic residuals consisting of severe pain and weakness in the affected extremity, and the Board finds that this disability rating already contemplates any instability demonstrated.  Because assigning a separate disability rating under Diagnostic Code 5257 would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14, a separate disability rating is not permitted.

Moreover, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  See 38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  See 38 C.F.R. § 4.71a, Diagnostic Code 5164.  Thus, under the "amputation rule," a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability.  

To the extent that the Veteran has painful scarring from the surgery, a separate rating has been awarded and is not before the Board at this time.

Accordingly, the Board finds that a uniform 60 percent rating for status post right knee arthroplasty is warranted from January 1, 2013.

C.  Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's right knee and gastrointestinal disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders. Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a 100 percent evaluation for his service-connected disabilities. This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

In conclusion, an initial 30 percent rating, but no higher, is warranted for the Veteran's service-connected gastritis prior to and from August 14, 2014, and a 60 percent rating for status post right knee arthroplasty, from January 1, 2013 to April 3, 2013 is also warranted. The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for gastristis for the appeal period.  In addition, ratings in excess of 20 and 10 percent for right knee instability and limitation of flexion, respectively, prior to November 17, 2011, and a rating in excess of 60 percent for right knee total arthroplasty from January 1, 2013 are not warranted.  In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
ORDER

Service connection for hematuria and dysuria due to an undiagnosed illness or other qualifying chronic disability is granted.

An initial 30 percent rating for gastritis, prior to and from August 14, 2014, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for lateral instability of the right knee, prior to November 17, 2011 is denied.

Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee, prior to November 17, 2011 is denied.

A 60 percent rating for status post right knee arthroplasty, from January 1, 2013 to April 3, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 60 percent for status post right knee total arthroplasty from April 4, 2013, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


